Title: [July 1776]
From: Adams, John
To: 



      Notes of Debates in the Continental Congress on the Articles of Confederation July 25. 1776.
      
      
       Art. 14. of the Confederation.
       Terms in this Article, equivocal and indefinite.
       Jefferson. The Limits of the Southern Colonies are fixed.... Moves an Amendment, that all Purchases of Lands, not within the Boundaries of any Colony shall be made by Congress, of the Indians in a great Council.— Sherman seconds the Motion....
       Chase. The Intention of this Article is very obvious, and plain. The Article appears to me to be right, and the Amendment wrong. It is the Intention of some Gentlemen to limit the Boundaries of particular States. No colony has a Right to go to the South Sea. They never had—they cant have. It would not be safe to the rest. It would be destructive to her Sisters, and to herself.
       Art. 16 i.e. 15....
       Jefferson. What are reasonable Limits? What Security have We that the Congress will not curtail the present Settlements of the States. I have no doubt, that the Colonies will limit themselves.
       Wilson. Every Gentleman has heard much of Claims to the South Sea. They are extravagant. The Grants were made upon Mistakes. They were ignorant of the Geography. They thought the S. Sea within 100 Miles of the Atlantic Ocean. It was not conceived that they extended 3000 Miles. Ld. Cambden considers the Claims to the South Sea, as what never can be reduced to Practice. Pensilvania has no Right to interfere in those claims. But she has a Right to say, that she will not confederate unless those Claims are cut off. I wish the Colonies themselves would cutt off those Claims....
       Art. 16.
       Chase moves for the Word deputies, instead of Delegates, because the Members of the Maryland Convention are called Delegates, and he would have a Distinction.—Answer. In other Colonies the Reverse is true. The Members of the House are called deputies.
       Jefferson objects to the first of November.— Dr. Hall moves for May, for the time to meet.— Jefferson thinks that Congress will have a short Meeting in the Fall and another in the Spring.— Hayward thinks the Spring the best Time.— Wilson thinks the fall—and November better than October, because September is a busy Month, every where.
       Dr. Hall. Septr. and Octr. the most sickly and mortal Months in the Year. The Season is forwarder in Georgia in April, than here in May.
       Hopkinson moves that the Power of recalling Delegates be reserved to the State not to the Assembly, because that may be changed.
       Art. 17.
       Each Colony shall have one Vote.
      
      
       
        
   
   This being the first entry since May, we have nothing in JA’s Diary or his notes of proceedings in Congress to indicate the part he played in the final struggle for political independence or the nature of his labors in Congress in the weeks that followed. Among his many assignments that summer, the most taxing was his service at the head of the Board of War and Ordnance, a standing committee appointed on 13 June (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:438), to which all routine military business was thereafter referred. In his Autobiography, under date of 15 June 1776, JA lists the duties of the Board, and he did not exaggerate in saying that “From this time, We find in Almost every days Journal References of various Business to the Board of War, or their Reports upon such Things as were referred to them.” The MS reports of the Board of War from the summer of 1776 to Oct. 1777 fill a volume in PCC, No. 147.


       
       
        
   
   A summary account of efforts, July 1775—June 1776, to arrive at a plan of confederation has been given above in a note on JA’s paper called Measures to be Pursued in Congress, Feb.? 1776. On 12 June a committee consisting of one member (not including JA) from each colony was appointed “to prepare and digest the form of a confederation to be entered into between these colonies”; exactly a month later this committee reported a draft composed by John Dickinson, which was read and ordered to be printed exclusively for the use of members (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:433. 546–556). On 22 July the printed draft was taken up in a committee of the whole, which debated the articles at intervals from then until 20 Aug., when a revised text or second draft was reported to Congress by the committee and a second confidential printing was ordered for later consideration (same, p. 600, 674–689). JA’s Notes of Debates which follow record in a fragmentary way the discussions in committee of the whole from 25 July to 2 Aug., inclusive. They are paralleled and supplemented by similar notes taken by Jefferson on the debates in committee on two critical articles in Dickinson’s plan during the three days 30 July—1 Aug. (Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:320–327).


       
       
        
   
   Article XIV of the Dickinson draft dealt with the mode of purchasing land from the Indians (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:549).


       
       
        
   
   The suspension points, both here and below in this series of notes on the debates concerning confederation, are in the MS.


       
       
        
   
   For the full text of Jefferson’s amendment, written on a slip affixed to the MS of the Dickinson draft, see Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:181–182. The whole of Article XIV was omitted in the revised text, or second draft, of 20 Aug. (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:679–680).


       
       
        
   
   Article XV dealt with boundaries of colonies or states, but was dependent on a clause in Article XVIII granting Congress the power to fix these boundaries (same, p. 549). Debate on this subject was resumed in committee of the whole on 2 Aug., q.v., below.


       
       
        
   
   Article XVI in the Dickinson draft dealt with the mode of choosing and recalling delegates, the times Congress would convene, &c. (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:549–550).


       
       
        
   
   Article XVII in the Dickinson draft reads: “In determining Questions (in Congress) each Colony shall have one Vote” (same, p. 550). Jefferson’s Notes of Proceedings do not indicate that this important article came up at all until 30 July. If it did come up on the 25th, it was quickly passed over, but see 30 July and 1 Aug., below.


       
      
      

      Notes of Debates on the Articles of Confederation, Continued July. 26.
      
      
       Rutledge and Linch oppose giving the Power of regulating the Trade and managing all Affairs of the Indians, to Congress. The Trade is profitable they say.
       Gwinnett is in favour of Congress having such Power.
       Braxton is for excepting such Indians as are tributary to any State. Several Nations are tributary to Virginia.
       Jefferson explains it to mean the Indians who live in the Colony. These are Subject to the Laws in some degree.
       Wilson. We have no Right over the Indians, whether within or without the real or pretended Limits of any Colony.... They will not allow themselves to be classed according to the Bounds of Colonies. Grants made 3000 miles to the Eastward have no Validity with the Indians. The Trade of Pensilvania has been more considerable with the Indians than that of the neighbouring Colonies.
       Walton. The Indian Trade is of no essential service to any Colony. It must be a Monopoly. If it is free it produces Jealousies and Animosities, and Wars. Carolina very passionately considers this Trade as contributory to her Grandeur and Dignity. Deerskins are a great Part of the Trade. A great difference between S. Carolina and Georgia. Carolina is in no danger from the Indians at present. Georgia is a frontier and Barrier to Car. G. must be overrun and extirpated before Car. can be hurt. G. is not equal to the Expence of giving the Donations to the Indians, which will be necessary to keep them at Peace. The Emoluments of the Trade are not a Compensation for the Expence of donations.
       Rutledge differs from Walton in a Variety of Points.—We must look forward with extensive Views. Carolina has been run to an amazing expence to defend themselves vs. Indians. In 1760 &c. fifty thousand Guineas were spent. We have now as many Men on the frontiers, as in Charlestown. We have Forts in the Indian Countries. We are connected with them by Treaties.
       Lynch. Congress may regulate the Trade, if they will indemnify Car. vs. the Expence of keeping Peace with the Indians, or defending Us vs. them.
       Witherspoon. Here are two adjacent Provinces, situated alike with respect to the Indians, differing totally in their Sentiments of their Interests.
       Chase. S. Carolina claims to the S. Sea. So does North, Virginia, and Massachusetts Bay. S. Carolina says they have a Right to regulate the Trade with the Indians. If so 4 Colonies have all the Power of regulating Trade with the Indians. S.C. alone could not stand alone vs. the Indian Nations.
       Sherman moves that Congress may have a Superintending Power, to prevent Injustice to the Indians or Colonies.
       Willson. No lasting Peace will be with the Indians, unless made by some one Body. No such language as this ought to be held to the Indians. We are stronger, We are better. We treat you better than another Colony. No Power ought to treat, with the Indians, but the united States. Indians know the striking Benefits of Confederation— they have an Example of it in the Union of the Six nations. The Idea of the Union of the Colonies struck them forcibly last Year. None should trade with Indians without a Licence from Congress. A perpetual War would be unavoidable, if every Body was allowed to trade with them.
       Stone. This Expedient is worse than either of the Alternatives. What is the meaning of this Superintendency? Colonies will claim the Right first. Congress cant interpose untill the Evil has happened. Disputes will arise when Congress shall interpose.
      
      
       
        
   
   The debate in committee of the whole this day relates to a clause in Article XVIII of the Dickinson draft granting Congress the power of “regulat­ing the Trade, and managing all Affairs with the Indians,” which was incorporated in the second draft of 20 Aug. with a minor modification (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:550, 682).


       
      
      

      Notes of Debates on the Articles of Confederation, Continued July 30. 1776.
      
      
       Dr. Franklin. Let the smaller Colonies give equal Money and Men, and then have an equal Vote. But if they have an equal Vote, without bearing equal Burthens, a Confederation upon such iniquitous Principles, will never last long.
       Dr. Witherspoon. We all agree that there must and shall be a Confederation, for this War. It will diminish the Glory of our Object, and depreciate our Hope. It will damp the Ardor of the People. The greatest danger We have is of Disunion among ourselves. Is it not plausible, that the small States will be oppressed by the great ones. The Spartans and Helotes—the Romans and their Dependents.
       Every Colony is a distinct Person. States of Holland.
       Clark. We must apply for Pardons, if We dont confederate....
       Wilson.... We should settle upon some Plan of Representation.
       Chase. Moves that the Word, White, should be inserted in the 11. Article. The Negroes are wealth. Numbers are not a certain Rule of wealth. It is the best Rule We can lay down. Negroes a Species of Property—personal Estate. If Negroes are taken into the Computation of Numbers to ascertain Wealth, they ought to be in settling the Representation. The Massachusetts Fisheries, and Navigation ought to be taken into Consideration. The young and old Negroes are a Burthen to their owners. The Eastern Colonies have a great Advantage, in Trade. This will give them a Superiority. We shall be governed by our Interests, and ought to be. If I am satisfied, in the Rule of levying and appropriating Money, I am willing the small Colonies may have a Vote.
       Wilson. If the War continues 2 Years, each Soul will have 40 dollars to pay of the public debt. It will be the greatest Encouragement to continue Slave keeping, and to increase them, that can be to exempt them from the Numbers which are to vote and pay.... Slaves are Taxables in the Southern Colonies. It will be partial and unequal. Some Colonies have as many black as white.... These will not pay more than half what they ought. Slaves prevent freemen cultivating a Country. It is attended with many Inconveniences.
       
       Lynch. If it is debated, whether their Slaves are their Property, there is an End of the Confederation. Our Slaves being our Property, why should they be taxed more than the Land, Sheep, Cattle, Horses, &c. Freemen cannot be got, to work in our Colonies. It is not in the Ability, or Inclination of freemen to do the Work that the Negroes do. Carolina has taxed their Negroes. So have other Colonies, their Lands.
       Dr. Franklin. Slaves rather weaken than strengthen the State, and there is therefore some difference between them and Sheep. Sheep will never make any Insurrections.
       Rutledge.... I shall be happy to get rid of the idea of Slavery. The
       Slaves do not signify Property. The old and young cannot work. The Property of some Colonies are to be taxed, in others not. The Eastern Colonies will become the Carriers for the Southern. They will obtain Wealth for which they will not be taxed.
      
      
       
        
   
   The committee of the whole was now debating Article XVII of Dickinson’s draft, which provided that each colony or state would have a single vote in Congress. (See entry of 25 July and note 8 there.) Compare Franklin’s speech as recorded here and also Witherspoon’s (which follows) with Jefferson’s report of the same speeches in his PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:324–325.


       
       
        
   
   JA omits but Jefferson reports an important speech by JA himself on this topic this day, immediately following Witherspoon’s (same, p. 325–326).


       
       
        
   
   Here follows a short interval of space in the MS, the only indication provided by the diarist that in what follows the committee had shifted to a different and equally important issue, namely the provision in Article XI of Dickinson’s draft that the money contributions of the states should be “in Proportion to the Number of Inhabitants of every Age, Sex and Quality, except Indians not paying Taxes” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:548).


        
   
   There is reason to believe that JA failed to note not only a change of subject but also a change in date between what precedes and what follows this break in his MS notes. That the method of establishing tax quotas was debated on 31 as well as 30 July seems clear from Jefferson’s Notes (Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:320), but JA passes over the 31st silently. More telling is the reference by Hooper, under 1 Aug., below, to the “Rule that was laid down Yesterday, that the Riches of a Country are in Proportion to the Numbers of Inhabitants.” This almost certainly refers to the opening of JA’s own remarks reported by Jefferson; see the following note.


        
   
   Debate on Article XVII was resumed on 1 Aug., q.v., below.


       
       
        
   
   Compare Chase’s speech as reported by Jefferson in his PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:320–321. The Chase amendment was not agreed to by the committee; see entry of 1 Aug., below, and note 2 there.


        
   
   JA omits but Jefferson reports a speech by JA himself following Chase’s (Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:321–322). For reasons mentioned in the preceding note it is likely that this speech was given on 31 July, though since Jefferson divides his report of the debates on confederation by topic rather than by date, this supposition cannot be verified.


       
       
        
   
   Compare Wilson’s speech as reported by Jefferson in his Papers,The Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– . 1:322.


       
      
     